Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 5, 7, 8, 11, 12, and 14-16, drawn to a root extract of plants of the genus Morus, wherein: 
•    it    comprises at least 2    % by weight    of moracenin B, expressed with respect to the total weight of the dry extract,
•    it    comprises moracenin A,    in a quantity    of at least 0.05% by    weight in equivalents    of moracenin    B,  expressed with respect to the total weight of the dry extract,
•    it comprises kuwanon C, in a quantity of at least 0.1% by weight in equivalents of moracenin B,  expressed with respect to the total weight of the dry extract, and
•    it comprises at least one of the following two compounds:

-    mulberrof uran T, in a quantity of at least 0.1% by weight,  expressed with respect to the total weight of the dry extract.


Group II, claim(s) 3, 4, 13, and 21, drawn to a method for  the preparation of a root    extract from    plants of the genus Morus as claimed in claim 1, comprising:
a)    a step for culturing plants of the genus Morus under soil-free condition
b)     a step for stimulation of the roots of the plants,
c)    a step for solid/liquid extraction of the roots,  and
d)    recovery of the extract obtained during step c).

Group III, claim(s) 9, and 17-19, drawn to a method to promote skin healing, in particular in the case of closing of a wound, comprising providing the extract of claim 1, and applying an effective amount of the extract to the skin.
Group IV, claim(s) 10, and 20, drawn to a method to prevent or retard the appearance of the effects of aging of the skin and/or intended to have a whitening effect on the skin, comprising preparing a cosmetic composition comprising the extract of claim 1, and applying an effective amount of the cosmetic composition to the skin.


	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Nomura et al (Nomura et al, Components of root bark of Morus australis. I. Structure of a new 2-arylbenzofuran derivative, mulberrofuran D. Planta Medica (1983), Volume 49, Number 2, pp. 90-94) and Kang (Kang, Five new diels-alder type adducts from the stem and root bark of Morus mongolica. Planta medica, (2006 Jan) Vol. 72, No. 1, pp. 52-9) teach the technical feature: Nomura et al teach Mulberrofuran D and 6 flavone derivatives (morusin, oxydihydromorusin, cyclomorusin and kuwanon C (thus the claimed component), G (thus the claimed moracenin B), and H (thus the claimed moracenin A) were isolated from root bark of Morus australis (see Abstract); Kang teaches Five new Diels-Alder type adducts, mongolicins A - E, and nine known compounds, mongolicin F, chalcomoracin, mulberrofuran T (thus the claimed component), mulberrofuran G, mulberrofuran F, albanol B, kuwanon O, mulberrofuran H and kuwanon H, were isolated from the stem and root bark of Morus mongolica (see Abstract), it would have been combine the teachings of the two references since both of teach the root extract of Morus, it would have been obvious to vary the amount of the claimed components according to different species of Morus, different isolation method and different harvest seasons, therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655